FILED
                            NOT FOR PUBLICATION                             OCT 04 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.    14-10425

               Plaintiff-Appellee,               D.C. No. 4:01-cr-00424-JSW

 v.
                                                 MEMORANDUM*
FRANCISCA ALVARADO LOPEZ,
a.k.a. Angelica, a.k.a. Chaparra,
Defendant,

  and

MARIA LOPEZ, Surety-Appellant.


                     Appeal from the United States District Court
                        for the Northern District of California
                      Jeffrey S. White, District Judge, Presiding

                          Submitted September 27, 2016**

Before:        TASHIMA, SILVERMAN, and M. SMITH, Circuit Judges.

        Maria Lopez (“Appellant”) appeals from the district court’s order granting

the government’s motion for forfeiture of Francisca Alvarado Lopez’s $200,000

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
appearance bond and entering judgment against Appellant as surety for the full

amount of the bond. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

       Appellant contends that the district court erred by entering a $200,000

judgment against her as surety. The district court did not abuse its discretion in

declining to set aside the bond forfeiture. See United States v. Nguyen, 279 F.3d
1112, 1115 (9th Cir. 2002). Contrary to Appellant’s contention, the record shows

that she was provided with an interpreter at her sister’s bond hearing and was

informed that the government could seek to recover the full $200,000 bond if her

sister absconded prior to trial. The district court did not abuse its discretion in

concluding that these factors outweighed Appellant’s mitigating arguments,

including her lack of familiarity with the criminal justice system, her status as a

family member rather than a professional bail bondsman, her offer to cooperate in

the apprehension of her sister, and her limited financial means. See id. at 1115-17

& n.2 (discussing factors the district court is to consider when ruling on a bond

forfeiture motion and declining to create a “loving relative” exception to bond

forfeiture).

       AFFIRMED.




                                            2                                    14-10425